DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  "aditional" should be "additional".  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “rough layer" and "smooth layer” in claims 1 and 15 are a relative terms which render the claims indefinite. The terms “smooth” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In light of instant specification P. 4 L. 23-26, a rough layer will be considered to include incompletely melted powder while a smooth layer will have completely melted powder.
Claims 2-6, 8-14, and 16-21 are rejected due to dependence upon claims 1 and 15.
Claims 4-6, 9-13, and 16-20 recite the limitation "the metallic powder material".  There is insufficient antecedent basis for this limitation in the claim. The limitation “the metallic powder material” will be considered to refer to the powder comprising particulate material which comprises one or more metallic materials of claims 1 and 15.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closman et al. (US-20060042436-A1), hereinafter Closman, in view of Dijon et al. (WO-2016012827-A1), hereinafter Dijon.
Regarding Claim 1, Closman teaches a method for producing a cutting or embossing roller ([0003]) from a base roller body ([0009]) made of an inexpensive variation of the blade material ([0006]) which is up to 90% Fe, 70% Co, or 70% Ni ([0013]) which is the same as the claimed a method for making an anvil roll, and overlaps the claimed providing a cylindrically-shaped body comprising a first material, wherein the first material is selected from the group consisting of: an iron-based alloy, a nickel-based alloy, an aluminum-based alloy, and a titanium-based alloy, and wherein the body comprises an outer circumferential surface.
Closman further teaches the method including using a laser to produce a melt bath ([0015]) which is the same as the claimed applying a first pulse of energy from a laser source to the outer circumferential surface of the cylindrically-shaped body to form a molten pool on the outer circumferential surface, wherein the molten pool comprises the first material.
Closman further teaches the method including applying powder to the melt bath ([0010], [0015]-[0017]), which is the same as the claimed initiating a first flow of a powder comprising particulate material to the molten pool to form a rough layer comprising unmelted particulate material from the powder.
Closman further teaches the powder being less than or equal to 90% Fe, 70% Co, or 70% Ni ([0013]) which is within the claimed the particulate material comprises one or more metallic materials. 
 Closman further teaches melting the powder in the melt bath in a uniform manner ([0010], [0015]-[0017]) which is the same as the claimed applying a second pulse of energy from the laser source to the rough layer to melt all of the particulate material forming a smooth layer from the melted particulate material.
While Closman does not explicitly disclose the laser applying pulses of energy, the method according to Closman would be expected to result in the laser pulsing since the power of the laser is controlled and regulated according to the heat of the melt bath ([0010], [0012]) with the power being increased at a lower melt bath temperature and decreased at a higher melt bath temperature ([0027]). Therefore, at the beginning of the process with a solid base material, the laser power would be high until the melt bath temperature is reached, this being a first pulse as claimed. Then, when the powder is added the temperature of the molten pool drops since the solid powder is a temperature lower than the molten bath, triggering a second increase in laser power to raise the temperature and melt the added powder, this being a second pulse as claimed.
Closman further teaches each layer of a multi-layer construction being produced by the application of additional powdered material which is melted before the production of another layer ([0010],[0015]), which constitutes the claimed stopping the first flow of the powder, and the claimed applying one or more additional layers wherein applying each additional layer comprises: applying an additional pulse of energy to the most recently formed smooth layer to form an additional molten pool on the smooth layer; initiating an additional flow of the powder to the additional molten pool to form an additional rough layer comprising unmelted particulate material from the powder; stopping the additional flow of the powder; applying an additional pulse of energy from the laser source to the additional rough layer to melt all of the particulate material; and forming an additional smooth layer from the melted particulate material. 
Closman does not explicitly disclose a specific shape of the cutting knife or embossing projection.
Islam teaches a process for producing rotary dies (Col. 1 L. 7-10) including a plurality of protrusions on the cylindrical base (Fig. 1-3) of any desired shape (Col. 3 L. 31-43) and that the final cross-section of the protrusions is an inverted V with the final application determining the exact cross-section (Col. 1 L. 64-Col. 2 L. 3, Col. 2 L. 42-48) which overlaps the claimed protrusions having a conical or frustro-conical shape comprising tapering sides, from a broader base at the outer circumferential surface tapering outwardly towards a narrower tip, or having a cylindrical shape, since a protrusion having a cross-section of an inverted V from all angles would be a conical protrusion.
It would be obvious to a person having ordinary skill in the art to apply the inverted V cross-section of protrusions according to Islam to the method according to Closman since Closman does not require a specific protrusion shape and since Islam teaches the inverted V being suitable for certain applications as discussed above.

Regarding Claims 2-3, Closman as modified by Islam teaches the claim elements as discussed above. 
Closman does not explicitly disclose a machining of the outer tips of the protrusions.
Islam further teaches cylindrical grinding of the protrusions to reach finish dimensions and correct possible distortion caused by heat treatment (Col. 3 L. 64-67, Col. 1 L. 60-63) which is within the claimed machining the outer tips of the protrusions without applying any machining step to the cylindrical sides, or conical or frustro-conical tapering sides of the protrusions of claim 2 and is the same as the claimed cylindrically grinding the outer tips of the protrusions of claim 3.
It would be obvious to a person having ordinary skill in the art to apply the cylindrical grinding according to Islam to the method according to Closman in order to beneficially reach finish dimensions and correct possible distortion as discussed above.

Regarding Claims 4-5, Closman as modified by Islam teaches the claim elements as discussed above. 
Closman does not explicitly disclose a diameter of the powder.
Islam further teaches the particle size being 22-53 µm (Col. 4 L. 6-8) which beneficially largely avoided the need of machining and conventional heat treatment (Col. 2 L. 12-17) which is within the claimed the average diameter of the metallic powder material is less than about 60 micrometers of claim 4 and overlaps the claimed average diameter of the metallic powder material is from about 20 to about 50 micrometers of claim 5.
It would be obvious to a person having ordinary skill in the art to apply the particle size according to Islam to the method according to Closman in order to beneficially avoid the need of machining and conventional heat treatment as discussed above.

Regarding Claim 6, Closman as modified by Islam teaches the claim elements as discussed above. 
Closman further teaches that the process does not cause significant mixing of the layers and that this enables optimally adapting the material profile of the embossing projection ([0017]) which is the same as the claimed the metallic powder material is applied in layers, and wherein at least two of the layers comprise different metallic components.
Additionally, Islam further teaches the deposition being repeated to produce multiple layers (Col. 2 L. 33-36) as well as top layers formed of a different material to provide a harder and more wear resistant ridge (Col. 2 L. 53-56) which is the same as the claimed the metallic powder material is applied in layers and wherein at least two of the layers comprise different metallic components. 

Regarding Claim 8, Closman as modified by Islam teaches the claim elements as discussed above. 
As discussed above, Closman teaches the energy of the laser being adjusted based upon the temperature of the melt pool which overlaps the claimed the laser energy applied to at least two of the successive layers from the laser source is different for each of those layers. Additionally, as the protrusion edge is built away from the base, the base will be less able to conduct heat away from the pool, changing the required energy to maintain the pool, which is within the claimed the laser energy applied to at least two of the successive layers from the laser source is different for each of those layers.

	Regarding Claim 9, Closman as modified by Islam teaches the claim elements as discussed above. Closman teaches that the powder may be base iron, cobalt, or nickel ([0024]) which overlaps the claimed the metallic powder material comprises at least one of: powder-metallurgical steel, titanium carbide, niobium carbide, tantalum carbide, chromium carbide, tungsten carbide, and mixtures thereof.

	Regarding Claim 10, Closman as modified by Islam teaches the claim elements as discussed above. 
	Closman further teaches the conical nozzle channels for the powder (19,26) being arranged coaxially with the laser beam (22) ([0039], Fig. 2) which is the same as the claimed the metallic powder material is applied by a nozzle which is a coaxial nozzle, coaxial with respect to the laser source.

	Regarding Claim 13, Closman as modified by Islam teaches the claim elements as discussed above. 
Closman does not disclose a specific volumetric flow rate of the powder.
Closman further teaches process parameters which can beneficially be coordinated to avoid defects including the amount of powder added ([0022]-[0023]) and through routine optimization to avoid defects, a person having ordinary skill in the art may come to the claimed volumetric flow rate of the metallic powder material of 2-10 cm3/hr through routine experimentation.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closman et al. (US-20060042436-A1), hereinafter Closman, in view of Islam et al. (US-5855149-A), hereinafter Islam, and in view of Protolabs et al. (Design Guidelines: Direct Metal Laser Sintering), hereinafter Protolabs.
	Regarding Claims 11-12, Closman as modified by Islam teaches the claim elements as discussed above. Closman does not explicitly disclose a layer thickness to be used.
	Protolabs teaches minimum layer of 30 microns (Accuracy) to improve part manufacturability, enhance cosmetic appearance, and reduce overall production time (Par. 1) which is within the claimed the thickness of successive layers of metallic powder material is less than about 0.1 mm of claim 11 and is within the claimed the thickness of successive layers of metallic powder material is from about 0.01 to about 0.07 mm of claim 12. 
	It would be obvious to a person having ordinary skill in the art to apply the layer thickness according to Protolabs to the method according to Closman as modified by Islam in order to beneficially improve manufacturability, enhance cosmetic appearance, and reduce production time as discussed above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closman et al. (US-20060042436-A1), hereinafter Closman, in view of Islam et al. (US-5855149-A), hereinafter Islam, and in view of Precipart et al. (Products Capabilities), hereinafter Precipart.
	Regarding Claim 14, Closman as modified by Islam teaches the claim elements as discussed above. Closman does not explicitly disclose a dimensional accuracy of the sides of the protrusions.
	Precipart teaches a product which provides tolerances of +/- 5 µm (Micro Laser Sintering) as well as high precision additive manufacturing for sintered metals (Overview) which is within the claimed dimensional accuracy of the tapering sides of the protrusions is within a tolerance of about 20 micrometers.
	It would be obvious to utilize the product of Precipart in the method of Closman as modified by Islam in order to achieve tolerances of +/- 5 µm to beneficially have high precision as discussed above. 

Claims 15-18 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closman et al. (US-20060042436-A1), hereinafter Closman, in view of Islam et al. (US-5855149-A), hereinafter Islam, and in view of Precipart et al. (Products Capabilities), hereinafter Precipart.
Regarding Claim 15, Closman teaches a method for producing a cutting or embossing roller ([0003]) from a base roller body ([0009]) made of an inexpensive variation of the blade material ([0006]) which is up to 90% Fe, 70% Co, or 70% Ni ([0013]) which is the same as the claimed a method for making an anvil roll, and overlaps the claimed providing a cylindrically-shaped body comprising a first material, wherein the first material is selected from the group consisting of: an iron-based alloy, a nickel-based alloy, an aluminum-based alloy, and a titanium-based alloy, and wherein the body comprises an outer circumferential surface.
Closman further teaches the method including using a laser to produce a melt bath ([0015]) which is the same as the claimed applying a first pulse of energy from a laser source to the outer circumferential surface of the cylindrically-shaped body to form a molten pool on the outer circumferential surface, wherein the molten pool comprises the first material.
Closman further teaches the method including applying powder to the melt bath ([0010], [0015]-[0017]), which is the same as the claimed initiating a first flow of a powder comprising particulate material to the molten pool to form a rough layer comprising unmelted particulate material from the powder.
Closman further teaches the powder being less than or equal to 90% Fe, 70% Co, or 70% Ni ([0013]) which is within the claimed the particulate material comprises one or more metallic materials. 
 Closman further teaches melting the powder in the melt bath in a uniform manner ([0010], [0015]-[0017]) which is the same as the claimed applying a second pulse of energy from the laser source to the rough layer to melt all of the particulate material forming a smooth layer from the melted particulate material.
While Closman does not explicitly disclose the laser applying pulses of energy, the method according to Closman would be expected to result in the laser pulsing since the power of the laser is controlled and regulated according to the heat of the melt bath ([0010], [0012]) with the power being increased at a lower melt bath temperature and decreased at a higher melt bath temperature ([0027]). Therefore, at the beginning of the process with a solid base material, the laser power would be high until the melt bath temperature is reached, this being a first pulse as claimed. Then, when the powder is added the temperature of the molten pool drops since the solid powder is a temperature lower than the molten bath, triggering a second increase in laser power to raise the temperature and melt the added powder, this being a second pulse as claimed.
Closman further teaches each layer of a multi-layer construction being produced by the application of additional powdered material which is melted before the production of another layer ([0010],[0015]), which constitutes the claimed stopping the first flow of the powder, and the claimed applying one or more additional layers wherein applying each additional layer comprises: applying an additional pulse of energy to the most recently formed smooth layer to form an additional molten pool on the smooth layer; initiating an additional flow of the powder to the additional molten pool to form an additional rough layer comprising unmelted particulate material from the powder; stopping the additional flow of the powder; applying an additional pulse of energy from the laser source to the additional rough layer to melt all of the particulate material; and forming an additional smooth layer from the melted particulate material. 
Closman does not explicitly disclose a specific shape of the cutting knife or embossing projection.
Islam teaches a process for producing rotary dies (Col. 1 L. 7-10) including a plurality of protrusions on the cylindrical base (Fig. 1-3) of any desired shape (Col. 3 L. 31-43) and that the final cross-section of the protrusions is an inverted V with the final application determining the exact cross-section (Col. 1 L. 64-Col. 2 L. 3, Col. 2 L. 42-48) which overlaps the claimed protrusions having a conical or frustro-conical shape comprising tapering sides, from a broader base at the outer circumferential surface tapering outwardly towards a narrower tip, or having a cylindrical shape, since a protrusion having a cross-section of an inverted V from all angles would be a conical protrusion.
It would be obvious to a person having ordinary skill in the art to apply the inverted V cross-section of protrusions according to Islam to the method according to Closman since Closman does not require a specific protrusion shape and since Islam teaches the inverted V being suitable for certain applications as discussed above.
	Closman does not explicitly disclose a dimensional accuracy of the sides of the protrusions.
	Precipart teaches a product which provides tolerances of +/- 5 µm (Micro Laser Sintering) as well as high precision additive manufacturing for sintered metals (Overview) which is within the claimed dimensional accuracy of the tapering sides of the protrusions is within a tolerance of about 20 micrometers.
	It would be obvious to utilize the product of Precipart in the method of Closman as modified by Islam in order to achieve tolerances of +/- 5 µm to beneficially have high precision as discussed above. 

Regarding Claim 16, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. Islam further teaches the particle size being 22-53 µm (Col. 4 L. 8) which is within the claimed the average diameter of the metallic powder material is less than about 60 micrometers which would be obvious to apply to Closman as discussed above.

Regarding Claim 17, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. As discussed above, Closman teaches the powder may be iron, cobalt, or nickel based which overlaps the claimed the metallic powder material comprises at least one of: powder-metallurgical steel, titanium carbide, niobium carbide, tantalum carbide, chromium carbide, tungsten carbide, and mixtures thereof.

Regarding Claim 18, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. As discussed above, Closman as modified by Islam teaches a plurality of layers being formed as well as using a different material for the tip of the projection which is the same as the claimed the metallic powder material is applied in layers and wherein at least two of the layers comprise different metallic components. 

Regarding Claim 20, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. As discussed above, Closman teaches the claimed the metallic powder material is applied in layers, and wherein the laser source is operated by pulsing the laser source once per layer and by synchronizing the pulses with the application of successive layers of the metallic powder material. As discussed with the pulsing laser of Closman above, the increase in energy of the laser would coincide with the application of the non-molten powder which further constitutes the pulses being synchronized with the application of successive layers of the powder.

Regarding Claim 21, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. As discussed above, Closman’s method would result in the energy applied by the laser being different for different layers which is the same as the claimed the laser energy applied to at least two of the successive layers from the layer source is different for each of those layers.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Closman et al. (US-20060042436-A1), hereinafter Closman, in view of Islam et al. (US-5855149-A), hereinafter Islam, in view of Precipart et al. (Products Capabilities), hereinafter Precipart, and in view of Protolabs et al. (Design Guidelines: Direct Metal Laser Sintering), hereinafter Protolabs.
	Regarding claim 19, Closman as modified by Islam and Precipart teaches the claim elements as discussed above. Closman does not explicitly disclose a layer thickness to be used.
	Protolabs teaches minimum layer of 30 microns (Accuracy) to improve part manufacturability, enhance cosmetic appearance, and reduce overall production time (Par. 1) which is within the claimed the thickness of successive layers of metallic powder material is less than about 0.1 mm. 
	It would be obvious to a person having ordinary skill in the art to apply the layer thickness according to Protolabs to the method according to Closman as modified by Islam and Precipart in order to beneficially improve manufacturability, enhance cosmetic appearance, and reduce production time as discussed above.

Response to Arguments
Applicant’s arguments, see P. 9, filed 05/23/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see P. 9, filed 05/23/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-6 and 8-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736